Citation Nr: 0323299	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
tinnitus, ear infections and a perforated eardrum.  

2.  Entitlement to service connection for ulcers.  

3.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have hearing loss, tinnitus, 
ear infections or ear drum perforation associated with 
injury, disease or event noted during his active military 
service; sensorineural hearing loss and tinnitus were not 
demonstrated within the initial postservice year.  

3.  The veteran is not shown to have ulcers associated with 
injury, disease or event noted during his active military 
service; peptic ulcer disease was not demonstrated within the 
initial postservice year.  

4.  The veteran is not shown to have hepatitis associated 
with injury, disease or event noted during his active 
military service.  




CONCLUSIONS OF LAW

1.  Hearing loss, tinnitus, ear infections or ear drum 
perforation were not incurred in or aggravated by the 
veteran's active military service, and the inservice 
incurrence of sensorineural hearing loss and tinnitus cannot 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002) ; 38 C.F.R. §§ 3.307, 3.309 (2002).  

2.  Ulcers were not incurred in or aggravated by the 
veteran's active military service and their inservice 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  

3.  Hepatitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
November 1998 rating decision, the June 1999 statement of the 
case and the June 2003 supplemental statements of the case.  
He was specifically told that there was no evidence showing 
that his existing disabilities are associated with injury, 
disease or event noted during his military service.  The RO 
also notified him by a letter dated January 2003 that he 
needed to submit evidence in support of his claim, such as 
statements from doctors who treated him for the disabilities 
at issue.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in January 2003, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  Unfortunately, the 
National Personnel Records Center (NPRC) in June 1998 
certified that the veteran had fire-related service and 
attempts to obtain copies of his records have been to not 
avail.  The NPRC also found that no records were available at 
the Surgeon General's Office.  As a consequence, the only 
service medical record currently available is the report of 
the veteran's medical examination for separation from 
military service.  

The RO also obtained the veteran's VA medical records from 
the VA facility in Nashville, Tennessee.  Specifically, the 
RO attempted to obtain reports of treatment allegedly 
provided to the veteran in the 1950s.  However, records from 
that decade could not be obtained.  In addition, reports of 
private treatment have been associated with the veteran's 
claims folder.  In view of the foregoing, the Board finds 
that the requirements of VCAA have been satisfied.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In generally, diseases of the nervous system, including 
sensorineural hearing loss, tinnitus as well as for ulcer 
disease are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

Service Connection-- Hearing Loss, Tinnitus, Ear Infections 
And A Perforated Ear Drum

The veteran contends that the disabilities at issue were 
caused by his military service.  With respect to the ear 
disorders, he asserts that he sustained a perforation of the 
eardrum in service during a flight in an airplane.  As a 
consequence he alleges hearing loss, chronic ear infections, 
ear perforation and tinnitus.  As the information above would 
indicate, there is no record of inservice injury or 
complaints.  Also, the report of the medical examination for 
separation from military service does not make reference to 
any of these complaints.  The veteran's hearing and ears were 
reported as normal.  Post service treatment records confirm 
current disability; however, the first documented evidence of 
ear-related complaints were recorded in private treatment 
records dated in April 1960 when the veteran complained of an 
ear ache of several days duration.  His right ear was 
irrigated and treated.  The private record is silent for 
complaints of ear infections until 1977 when the veteran 
began to receive treatment for this diagnosis on a fairly 
regular basis.  The record shows no complaints of tinnitus, 
or hearing loss until 1997, when both disorders were 
diagnosed.  The VA medical report of September 1998 shows 
that the he claimed the tinnitus had begun 10 to 15 years 
earlier.  The medical record is devoid of a medical opinion 
relating the veteran's current hearing loss, tinnitus, and 
ear infections with service.  Moreover, the veteran cannot 
benefit from the presumption of inservice incurrence of 
tinnitus, or sensorineural hearing loss due to the remoteness 
of the discovery of those conditions.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have hearing loss, tinnitus, ear infections or a perforated 
ear drum that is related to injury, disease or event noted 
during the veteran's military service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Ulcers

The veteran, in his July 1999 VA Form 9, stated that he was 
treated at a VA hospital for ulcers in 1954.  Attempts to 
obtain records of treatment were unsuccessful.  Upon 
separation examination in September 1953, the veteran's 
abdomen and viscera were reported to be normal.  The Board 
does note that a record of hospitalization, dated in March 
1957 shows that the veteran was treated for psychophysiologic 
gastrointestinal reaction, manifested by vomiting and upper 
abdominal distress.  Moreover, the September 1998 VA medical 
examination shows that the veteran currently has a hiatal 
hernia and gastritis.  No ulcers are currently shown.  In the 
absence of evidence of current disability, a claim for 
service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board finds that the evidence is not in relative 
equipoise, as the weight of the evidence compels the 
conclusion that the veteran's does not have ulcers that are 
related to injury, disease or event noted during the 
veteran's military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Hepatitis

The veteran indicates that hepatitis is related to his 
military service.  The report of the September 1998 VA 
examination shows that he reported that he was treated for 
that disorder in 1951 and was hospitalized for three months.  
The medical examination in September 1998 was remarkable for 
a positive response to hepatitis A and B antibodies.  The 
examiner based on history reported by the veteran recorded 
contraction of hepatitis A in 1951, by history.  The medical 
evidence, in the form of the veteran's discharge examination, 
indicates that the veteran denied all history of medical 
importance.  This evidence is in direct conflict with the 
veteran's claim to the VA examiner in September 1998.  In 
light of the medical evidence showing the veteran denied all 
history of medical importance at the time he was discharged 
in service, little probative weight can be afforded this 
opinion.  

The available service medical record does not show any 
reference to hepatitis.  Moreover, there is no evidence of 
hepatitis in the postservice years until many years after the 
veteran's separation from service.  

The Board finds that the evidence is not in relative 
equipoise, as the weight of the evidence compels the 
conclusion that the veteran's does not have hepatitis that is 
related to injury, disease or event noted during the 
veteran's military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hearing loss, tinnitus, ear infections 
and a perforated eardrum is denied.  

Service connection for ulcers is denied.  

Service connection for hepatitis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

